846 F.2d 75Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Mark WEBB, Petitioner-Appellant,v.U.S. PAROLE COMMISSION, Attorney General, Warden O'Brien,Respondents- Appellees.
No. 87-7724.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 12, 1988.Decided April 11, 1988.

John Mark Webb, appellant pro se.
Stephen Aubrey West, Assistant U.S. Attorney, for appellees.
Before K.K. HALL, SPROUSE, and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Webb v. U.S. Parole Commission, C/A No. 87-67-HC (E.D.N.C. July 29, 1987).


2
AFFIRMED.